Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 18-BG-763


                  IN RE WARNER H. ANTHONY JR., RESPONDENT.

        A Member of the Bar of the District of Columbia Court of Appeals
                        (Bar Registration No. 412731)


                        On Report and Recommendation
                   Of the Board on Professional Responsibility
                                 (BDN 156-17)

                          (Decided December 13, 2018)

      Before BECKWITH and EASTERLY, Associate Judges, and FARRELL, Senior
      Judge.

      PER CURIAM: In this case, the Board on Professional Responsibility has

adopted the Ad Hoc Hearing Committee’s findings that Mr. Anthony violated

multiple disciplinary rules in connection with his representation of two clients (a

married couple) before the U.S. Tax Court and his failure to respond to

Disciplinary Counsel’s investigation of that representation.      The Board also

adopted the Committee’s recommendation that Mr. Anthony be suspended from

the practice of law for a period of one year and that his reinstatement be
                                          2


conditioned on a showing of fitness.          We review and adopt the Board’s

recommendation.



      After Mr. Anthony failed to respond to Disciplinary Counsel’s specification

of charges, Disciplinary Counsel filed a motion for default that Mr. Anthony did

not oppose. The Ad Hoc Hearing Committee ultimately issued its report pursuant

to the default procedures established by D.C. Bar R. XI, § 8 (f), providing that

allegations outlined in an unanswered petition are deemed admitted. Based on the

sworn statements of Disciplinary Counsel, the Committee found that Mr. Anthony

failed to competently and diligently represent his clients in a federal tax matter

when he did not provide them with a written retainer agreement and then, after

filing three petitions in the United States Tax Court on their behalf, did not comply

with court rules or respond to court orders, resulting in dismissal of the petitions.

The Committee found that the dismissal of these petitions was prejudicial to Mr.

Anthony’s clients because the dismissals foreclosed any further challenge to the

contested tax assessments. Further, the Committee found that Mr. Anthony failed

to respond to his clients’ request for information and misrepresented the status of

the dismissed petitions, telling his clients that their petitions were successfully

proceeding before the court. Thereafter, when Mr. Anthony’s clients obtained new

counsel, Mr. Anthony failed to respond to counsel’s request for the client files.
                                           3




      In light of Mr. Anthony’s numerous and extended rule violations, 1 and the

resulting financial prejudice to his clients, the Ad Hoc Hearing Committee

recommended that he be suspended for one year.              Further, the Committee

determined that both the nature of his misconduct and his absenteeism in the

disciplinary proceedings raised serious doubts as to his fitness to practice law and

his ability to conform his conduct to the Rules in the future.2 Accordingly, the

Committee recommended that Mr. Anthony be required to demonstrate his fitness

to practice in order to be reinstated to the Bar.



      Neither Mr. Anthony nor Disciplinary Counsel filed any exceptions to the

Committee’s report. Under D.C. Bar R. XI, § 9 (h)(2), “if no exceptions are filed

to the Board’s report, the [c]ourt will enter an order imposing the discipline

recommended by the Board upon the expiration of the time permitted for filing

exceptions.” See also In re Viehe, 762 A.2d 542, 543 (D.C. 2000) (“When . . .

there are no exceptions to the Board’s report and recommendation, our deferential

      1
         Mr. Anthony was found to have violated D.C. Rules 1.4 (a), 1.4 (b), 1.5
(b), 1.16 (d), 8.1 (b), 8.4 (c), and 8.4 (d). In addition, because some of his conduct
related to his actions in the United States Tax Court, he was also found to have
violated ABA Model Rules 1.1, 1.3, 3.4 (c), and 8.4 (d). See D.C. Rule 8.5 (b)(1)
(explaining when other disciplinary rules apply).
      2
          See, e.g., In re Guberman, 978 A.2d 200, 213 (D.C. 2009).
                                           4


standard of review becomes even more deferential.”).            As noted above, Mr.

Anthony has failed to respond to any of the disciplinary charges brought against

him or to participate at any stage of these disciplinary proceedings. Both the

Committee and the Board determined that his misconduct was serious and

persistent. The discipline they recommend is proportionate to his misconduct and

consistent with our precedent. 3



      Accordingly, it is

      ORDERED that Warner H. Anthony is suspended for a period of one year

and that reinstatement is conditioned on his establishing fitness to resume practice.

For purposes of reinstatement the period of respondent’s suspension will not begin

to run until such time as he files a D.C. Bar R. XI, § 14 (g) affidavit.



                                                                           So ordered.


      3
          See, e.g., In re Sheehy, 454 A.2d 1360, 1361 (D.C. 1983) (en banc)
(rejecting the recommendation of disbarment and imposing a two-year suspension
for serious neglect where there was a prior instance of misconduct); In re
Rodriguez-Quesada, 122 A.3d 913, 921–22 (affirming a two-year suspension with
fitness for gross and persistent negligence in four separate matters and an
intentional false statement to an immigration judge); In re Wright, 885 A.2d 315,
317 (D.C. 2005) (one-year suspension with fitness when respondent’s actions
demonstrated a pattern of dishonesty and neglect and a lack of responsibility to
clients).